DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/266,171. 
Claims 7-19 are pending.
Claims 1-6 are cancelled.
Claims 7-19 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein, where noted, has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cap is mounted for a combination of pivotal and substantially vertical movement as defined in claim 17 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The term “biasing means” in claim 14 is considered to not invoke 35 U.S.C. 112(f) because even though it uses the word “means” with the generic placeholder and function of “biasing,” such a term would be considered by one of ordinary skill in the art to have sufficiently definite meaning. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive mechanism” in claims 8 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph 45 of the specification disclose such a mechanism can include hinges, pistons, screws, hydraulic components, pneumatic components, or magnetic components which can be actuated by motor, a wound clock-work mechanism or manually.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 9, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toule (GB 2357416).
Regarding claim 7, Toule discloses a horticultural edging device for controlling overgrowth from an edge of horticultural greenery (see figure 1), the overgrowth extending beyond the edge of the greenery (see figure 3), the horticultural edging device comprising at least one cap (#1) positioned adjacent the edge of the greenery when installed (see figure 1), the cap operable for movement in a cyclical mode (see figures 3-5) which includes movement of the cap from a first position (see figure 3) in which at least some of the overgrowth in the region of the cap can overlie the cap (see figure 1), to a second position in which at least some of the overlying growth can enter a capture area below the cap (see figure 4), and thereafter return to the first position in which the overgrowth below the cap is entrapped under the cap (see figure 5).
Regarding claim 9, Toule discloses the cap is mounted for pivotal movement between the first and second positions (see figures 3-5).
Regarding claim 11, Toule discloses a body (the inverted T-shaped body #11 which the cap #1 is attached to) said cap being operatively mounted to said body (see figure 1).
Regarding claim 13, Toule discloses the cap comprises a strip having opposed spaced apart edges (the left and right edges of the strip #1 of figures 1 and 2).
Regarding claim 18, Toule discloses a method of controlling overgrowth from an edge of horticultural greenery, the overgrowth extending beyond the edge of the greenery, the method including the step of:
locating the horticultural edging device in accordance with claim 7 (see the rejection of claim 7 above) adjacent the edge of the horticultural greenery and moving the at least one cap from the first position to the second position and thereafter returning the at least one cap from the second position to the first position (see figures 3-5).

Claim(s) 7, 10, 11, 13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toule ‘071 (GB 2434071).
Regarding claim 7, Toule ‘071 discloses a horticultural edging device for controlling overgrowth from an edge of horticultural greenery (see figure 3), the overgrowth extending beyond the edge of the greenery (see figure 3 at #14), the horticultural edging device comprising at least one cap (#1) positioned adjacent the edge of the greenery when installed (see figure 3), the cap operable for movement in a cyclical mode (see figures 3 and 4) which includes movement of the cap from a first position (see figure 3) in which at least some of the overgrowth in the region of the cap 
Regarding claim 10, Toule ‘071 discloses the cap is mounted for movement in a substantially vertical direction between the first and second positions (see figures 3 and 4, where the cap can be vertically lifted from the base #9 and thus meet such limitations as defined).
Regarding claim 11, Toule ‘071 discloses a body (#9) said cap being operatively mounted to said body (see figure 3).
Regarding claim 13, Toule ‘071 discloses the cap comprises a strip having opposed spaced apart edges (figure 3 depicts the cap #1 can be considered a strip with left and right edges).
Regarding claim 17, Toule ‘071 discloses the cap is mounted for a combination of pivotal and substantially vertical movement between the first and second positions (as depicted in figures 3 and 4, the recess #5 is conical shaped so as to increase in width as it reaches the bottom of the cap such that the cap can be lifted vertically to clear element #13 from the recess and thus allow rotation of the cap relative to the projection #10 of the base, thus meeting such configured to language as defined).
Regarding claim 18, Toule ‘071 discloses a method of controlling overgrowth from an edge of horticultural greenery, the overgrowth extending beyond the edge of the greenery, the method including the step of:
locating the horticultural edging device in accordance with claim 7 (see the rejection of claim 7 above) adjacent the edge of the horticultural greenery and moving the at least one cap from the first position to the second position and thereafter returning the at least one cap from the second position to the first position (see figures 3 and 4).

Claim(s) 7, 8, 10, 11, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Kerens (U.S. Patent 6,173,906).
Regarding claim 7, Von Kerens discloses a horticultural edging device for controlling overgrowth from an edge of horticultural greenery (see figure 1), the overgrowth extending beyond the edge of the greenery, the horticultural edging device comprising at least one cap (#48; see figure 3) positioned adjacent the edge of the greenery when installed (see figures 1 and 3), the cap operable for movement in a cyclical mode (see figure 3) which includes movement of the cap from a first position (see figure 3, where the first position is shown in the retracted position) in which at least some of the overgrowth in the region of the cap can overlie the cap (see figure 3, where overgrowth is configured to overlie such a cap in such a position, where the overgrowth is not positively defined), to a second position in which at least some of the overlying growth can enter a capture area below the cap (see figure 3, where the cap #48 is extended to a vertical position where overgrowth is capable of being position under the cap, where such an overgrowth is not positively defined), and thereafter return to the first position in which the overgrowth below the cap is entrapped under the cap (see 
Regarding claim 8, Von Kerens discloses a drive mechanism for causing movement of the cap between the first and second positions (hydraulic pressure is used to push the sprinkler head #60 and thus the cap #48 to the second position and back to the first position).
Regarding claim 10, Von Kerens discloses the cap is mounted for movement in a substantially vertical direction between the first and second positions (see figure 3, where the cap can be vertically lifted from the base #30 and thus meet such limitations as defined).
Regarding claim 11, Von Kerens discloses a body (#30) said cap being operatively mounted to said body (see figure 3).
Regarding claim 13, Von Kerens discloses the cap comprises a strip having opposed spaced apart edges (figure 3 depicts the cap #48 can be considered a strip with left and right edges).
Regarding claim 18, Von Kerens discloses a method of controlling overgrowth from an edge of horticultural greenery, the overgrowth extending beyond the edge of the greenery, the method including the step of:
locating the horticultural edging device in accordance with claim 7 (see the rejection of claim 7 above) adjacent the edge of the horticultural greenery and moving the at least one cap from the first position to the second position and thereafter returning the at least one cap from the second position to the first position (see figure 3).
Regarding claim 19, Von Kerens discloses the device further includes a drive mechanism for causing the movement between the first and second positions, the method including the step of and activating the drive mechanism to cause the movement (hydraulic pressure is used as a drive mechanism to move the sprinkler head #60, and thus the cap #48, between the first and second positions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Toule (GB 2357416) or, in the alternative, under 35 U.S.C. 103 as obvious over Toule in view of Pfeiffer (U.S. Patent 2,513,047).
Regarding claim 8, Toule discloses a drive mechanism for causing movement of the cap between the first and second positions (figures 3-5 depict a T-shaped frame with a circular top that forms a hinge with the cap and which the cap is configured to be rotated around in order to allow the cap to go between the first closed position of figure 3 and the second open position of figure 4, where the frame and cap are considered to comprise of a hinge drive mechanism that can be manually manipulated, which is disclosed in paragraph 45 of the present specification as being one of the possible drive mechanisms).
In re Venner held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. 120 USPQ 192 (CCPA 1958). Claim 1 of the present application broadly defines providing a driving mechanism, without further defining the structure of such a mechanism or how such a mechanism should further function other than to actuate the cap which could otherwise be manually manipulated. As taught in Pfeiffer, manipulation of lawn covers can be automatically done by hydraulic means in order to make articulation quicker and easier for the user of such a system without the need of the user to go out to each location and actuate each cover when needed. Therefore, it would have been obvious to have constructed the assembly of Toule to include a mechanism for automatic articulation of the cap, as taught in Pfeiffer, in order to make opening and closing of the cap easier without the need for manual force and also since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192 (CCPA 1958). Such an automatic actuation of the cap of Toule can be done by a hydraulic or other known motor which is commonly used in the art to rotate one element with respect to another or the system of Toule can be used with a sprinkler system as 
Regarding claim 15, Toule discloses, or in the alternative in view of Pfeiffer render obvious, the drive mechanism is manually operable (Toule teaches the cap and hinge drive mechanism can be manually manipulated. Alternatively, Pfeiffer discloses the cover can still be manually manipulated, such as by manually turning on the water pressure.).
Regarding claim 19, Toule discloses a drive mechanism for causing movement of the cap between the first and second positions, the method including the step of and activating the drive mechanism to cause the movement (figures 3-5 depict a T-shaped frame with a circular top that forms a hinge with the cap and which the cap is configured to be rotated around in order to allow the cap to go between the first closed position of figure 3 and the second open position of figure 4, where the frame and cap are considered to comprise of a hinge drive mechanism that can be manually manipulated, which is disclosed in paragraph 45 of the present specification as being one of the possible drive mechanisms).
As explained above, paragraph 45 of the present specification discloses that hinges that are manually manipulated can form the drive mechanisms of the claimed invention and thus the rotational hinge connection between the cap and frame of Toule can be considered the drive mechanism as defined. However, if the Examiner is considered to over broadly interpret such a drive mechanism as defined and for compact prosecution purposes, the court in In re Venner held that broadly providing an In re Venner, 120 USPQ 192 (CCPA 1958). Such an automatic actuation of the cap of Toule can be done by a hydraulic or other known motor which is commonly used in the art to rotate one element with respect to another or the system of Toule can be used with a sprinkler system as taught in Pfeiffer such that actuation of the sprinkler system can open the cover, as taught by the system and method of Pfeiffer, and thus meet such limitations as broadly defined.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Toule or, in the alternative, under 35 U.S.C. 103 as obvious over Toule in view of Kruer (U.S. Patent 5,292,071).
Regarding claim 14, Toule discloses biasing means for urging the cap into the first position (gravity can be considered the biasing means used to urge the cap into the first position due to the shape of the cap and its positioning and placement with respect to the body). However, if the Examiner is considered to over broadly interpret “biasing means,” it is highly well known in the art, as evidenced by Kruer, that both gravitational and spring biasing means can be used to hold elements of an in-ground assembly within a retracted, closed position. Spring biasing means are commonly known and used in the art in order to return an element to a certain position and thus it would have been obvious to have provided the cap of Toule to comprise of a biasing means, as taught in Kruer, in order to maintain the cap of Toule in the first, closed position and prevent grass or other elements from pushing the cap upwards from the closed position.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Toule ‘071 or, in the alternative, under 35 U.S.C. 103 as obvious over Toule ‘071 in view of Kruer.
Regarding claim 14, Toule ‘071discloses biasing means for urging the cap into the first position (gravity can be considered the biasing means used to urge the cap into the first position due to the shape of the cap and its positioning and placement with respect to the body). However, if the Examiner is considered to over broadly interpret “biasing means,” it is highly well known in the art, as evidenced by Kruer, that both 

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Von Kerens or, in the alternative, under 35 U.S.C. 103 as obvious over Von Kerens in view of Kruer.
Regarding claim 14, Von Kerens discloses biasing means for urging the cap into the first position (gravity can be considered the biasing means used to urge the cap into the first position due to the shape of the cap and its positioning and placement with respect to the body). However, if the Examiner is considered to over broadly interpret “biasing means,” it is highly well known in the art, as evidenced by Kruer, that both gravitational and spring biasing means can be used to hold elements of an in-ground assembly within a retracted, closed position. Spring biasing means are commonly known and used in the art in order to return an element to a certain position and thus it would have been obvious to have provided the cap of Von Kerens to comprise of a biasing means, as taught in Kruer, in order to maintain the cap of Von Kerens in the first, closed position and prevent the ingress of elements into the cavity when in the closed positon.
Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toule in view of Pfeiffer and Kruer.
Regarding claim 12, Toule does not disclose the use of a timer associated with the drive mechanism. However, it is highly well known in the art, as evidenced by Kruer, that timers are provided in such in-ground assemblies in order to operate the system for predetermined lengths of time and at specific times of the day. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the assembly of Toule so as to comprise of an automated drive mechanism that includes a timer, as taught in Pfeiffer and Kruer, in order to make actuation of the cap of Toule easier without using manual work while also allowing such an actuation to occur at the same time every day when needed.

Claims 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Kerens in view of Kruer.
Regarding claim 12, Von Kerens does not disclose the use of a timer associated with the drive mechanism. However, it is highly well known in the art, as evidenced by Kruer, that timers are provided in such in-ground assemblies in order to operate the system for predetermined lengths of time and at specific times of the day. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the assembly of Von Kerens so as to comprise of an automated drive mechanism that includes a timer, as taught in Kruer, in order to make actuation of the cap and sprinkler system of Von Kerens easier without using manual 
Regarding claims 15 and 16, Von Kerens discloses the claimed invention except for specifically whether the system is manually or powered operated to bring the sprinkler head and cap upward. However, it is highly well known in the art, as evidenced by Kruer, that such in-ground sprinkler systems can be constructed so as to be manually powered by a person who manually connects a hose to the system to turn the water and pressure on and thus actuate the cap upwardly or a timer and automatic system can be used to engage such a system. Therefore, it would have been obvious to have used a manual or automatic/powered force to actuate the system of Von Kerens, as taught in Kruer, in order to allow a user to actuate the system whenever needed manually, such as if there is a power outage, or to allow the system to be actuated at any programed time, such as through the use of a timer, and thus make actuation easier.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toule in view of Pfeiffer.
Regarding claim 16, Toule does not disclose the drive mechanism is powered. However, as explained above, it is highly well known in the art, as evidenced by Pfeiffer and the court in In re Venner, that such manual processed can be easily and obviously swapped with powered, automatic drive mechanism and it would have been obvious to have constructed the assembly of Toule to include a mechanism for automatically powering the articulation of the cap, as taught in Pfeiffer, in order to make opening and In re Venner, 120 USPQ 192 (CCPA 1958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635